Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 21-32 and 39-40 are all the pending claims for this application.
2.	Claims 31 is amended and Claim 33 is canceled in the Response of 5/6/2021.
3.	The preliminary amendment to the specification of 5/6/2021 has been entered.
4.	Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/19.
5.	Applicant’s election without traverse of species for:
	a) a membrane associated protein;
	b) a transmembrane protein;
	c) a diblock (A-B-A) copolymer;
d) an ether as amphiphilic polymer monomer unit;
e) a poly(oxyethylene) block;
f) poly(butadiene)-poly(ethylene oxide) (PBD-PEO); and
g) polv(butadiene)-b-poly(ethylene oxide) (PBD-b-PEO) in the reply filed on 10/23/19 is acknowledged.
6.	The nonelected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/16.
7.	Claims 31-32 and 39-40 are all the claims under examination.
.

Information Disclosure Statement
9.	The IDS of 5/6/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections 
Claim Objections
10.	The objection to Claim 31 because of informalities is withdrawn.
Applicants have deleted the generation of a vaccine from claim 31.
	
Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement

	a) Applicants allege in response to items A/C they have amended the claims to delete the term vaccine and to clarify that the immunogen is “non-self.”
	Response to Arguments
	The amended claims are acknowledged and that aspect of the rejection is withdrawn.

	b) Applicants allege in response to items B/D/E, the working examples disclose a membrane associated protein in the genus of polymersome carriers can generate a quantitative yield of antibodies.
	i) Working examples where data are shown in Figure 4 for increased antibody production with intradermal (id) injection of the poly-carrier compared to intraperitoneal (i.p.) injection (Figure 3) vs free hemo.
	Response to Arguments
	Applicants admission on the record is that they acknowledge the saturation of an immune response with the i.p. injection route for the invention compared to the free hemo. 

    PNG
    media_image1.png
    243
    805
    media_image1.png
    Greyscale

In considering the two experiments in the original specification for the same block poly-carrier membrane bound-hemo (PBd12-PEO14-hemo), it is that the route of injection is critical in achieving a meaningful difference for the amount of antibody formation versus free hemo. The only route of injection shown to generate an overall antibody response greater than the free hemo control is thru the id route in view of those record data (Figure 4). Those data from Figure 3 would discourage the artisan in generating any block poly-carrier protein to be administered ip where no results are shown to be greater over free hemo. Where the data are no more different between the test (PBd12-PEO14-hemo) and control (free hemo) parameters thru the id route (Figure 3), the making and using of any block poly-carrier-protein irrespective of the number of PBd units and PEO units would be unduly burdensome in testing the same route. Notably, the only PBd-PEO block polymer used in the two experiments comprises the PBd12-PEO14 ratio.

	ii) Applicants allege that alpha-hemolysin is membrane bound as shown in Example 1, Example 2 and the Declaration of Dr. Nallani with attached exhibits.
	Response to Arguments
	This aspect of the rejection is withdrawn in view of Applicants comments and the supplemental evidence verifying that alpha-hemolysin is a membrane bound protein and can be inserted into PB-PEO polymers.
	Exhibit D from the Declaration: citing Applicants issued patent, 9,962,438; Fu. Z. et al., (Chem. Commn., 2011,47,2862-2864) and de Hoog et al., (PLoS ONE 2014, 9, 6110847).
	a) 9,962,438: teaches at 

    PNG
    media_image2.png
    144
    843
    media_image2.png
    Greyscale
the insertion of commercial hemolysin into the BD21 block polymer. Notably, the only PBd-PEO block polymer used in those experiments comprises the PBd12-PEO14 ratio.
	b) Fu. Z. et al., (Chem. Commn., 2011,47,2862-2864; IDS 4/20/2018): the reference does not teach, suggest or mention the instant claimed generic PB-PEO species of di block polymer. 
	c) de Hoog et al., (PLoS ONE 2014, 9, 6110847; IDS 4/20/2018): the reference teaches the instant claimed generic PB-PEO species of di block polymer with insertion of CXCR4 (Figure 1) but does not disclose in vivo data for antibody generation from the complex.
	Exhibit E from the Declaration: citing Applicants own publication (Biointerphases 6, 153 (2011)) for the in vitro integration of the di block copolymer PBD21-PEO12 testing integration for the hemo and claudin-2 proteins. Notably, the only PBd-PEO block polymers used in those experiments were not tested for induction of antibody production, in vivo, but for the capacity of the di block polymers to integrate the two different proteins, in vitro.
	Exhibit F from the Declaration: citing Song et al. (Science 274:1859 (12/13/1996) for showing the membrane insertion of hemo. Notably, there is NO mention of a PBd-PEO block polymer used in those experiments much less in the generation of antibodies to the artificially membrane integrated hemo.

	Examples 1 and 2 in the specification: this is addressed in the prosecution proceeding of record and once again in the foregoing response to Applicants arguments.

Examiner’s Comment: none of the Exhibit references substantiate the making or use of hemo, CXCR4 and any one of the recited membrane proteins in the instant method Claim 31 beyond what is taught in Applicants own specification for generating antibodies using only the poly-carrier comprising PBd12-PEO14.

	iii) (a) Applicants allege the quantity of experimentation is not unduly burdensome because as set forth above, in both Examples 1 and 2, the elicited immune response was found to be higher than free alpha-hemolysin or free HA, respectively. Thus, contrary to the Examiner's assertion, the claimed method would NOT require the ordinary artisan to produce the polymersome carrier comprising the protein or lipid of interest with no expectation of a different antibody yield or outcome than if the antigens were otherwise administered alone.
	Response to Arguments
Applicants comments are contradictory and inconsistent.  In one instance, they admit to the saturation in the production of an antibody response to the same PBd12-PEO14-hemo carrier under ip route of administration compared to the overall greater antibody response under id route of administration. Then they aver the elicited response to be higher over hemo alone irrespective of the route of administration. Accordingly, each PB-PEO protein antigen construct would then seemingly need be assayed in a time wise schedule to determine which construct produced a different antibody yield or outcome compared to the corresponding free protein control in order to distinguish the elicitation phase from the saturation phase. 

iii) (b) Applicants allege a "different result" is not one of the factors to be considered in determining enablement. MPEP 2164.02(I) explicitly states that a lack of evidence that the claimed invention works as described should never be the sole reason for rejecting the claimed invention on the grounds of lack of enablement. See MPEP 2164.02(I) WORKING EXAMPLES. See also, for 13 example, In PPG Indus. v. Guardian Indus., 75 F.3d 1558, 1564, 37 USPQ2d 1618, 1623 (Fed. Cir. 1996),
Response to Arguments
Taken together, and in view of the Declaration, the Exhibits submitted therewith, the comments in the Response of 5/6/2021 and the data in the specification, it is not apparent that the ordinary artisan could produce and use the full breadth and scope of PB-PEO copolymers. Neither Applicants specification or own publications nor the art show that the integration of just any membrane proteins falling within the genus for each of those recited in generic Claim 31 mush less the dependent claims is predictable for the genus of PB-PEO copolymers. As previously noted above, none of the evidence of record substantiates the making or use of hemo, CXCR4 and any one of the recited membrane proteins in the instant method Claim 31 beyond what is taught in Applicants own specification for generating antibodies using only the poly-carrier comprising PBd12-PEO14.
The art as recent as 2019 recognizes the utility of the diblock polymer micelle or polymersome but with limitations. For example, Avsar teaches:
“The alternative is the direct chemical conjugation or surface decoration of the micelle with a biomolecule provided the surface-exposed polymer block and the biomolecule bear functional groups that allow a chemical reaction.” (p. 5, Col. 1)

“The vesicle fusion method to produce supported polymer membranes is in its infancy and many parameters still need to be explored. It has been shown only recently that substrate charge density and hydrophobicity play
a role on deformation and rupture of PBD-PEO polymersomes (Bartenstein et al., 2018). However, whether corresponding parameters have similar effects in the formation of supported block copolymer membranes by vesicle fusion remains to be elucidated” (p. 15, Col. 1)

Avsar even talks about the complexity of the insertion of hemolysin into the PB-b-PEO polymer with guidance on the considerations going into any such assembly:
“For example, alpha hemolysin has been successfully inserted into supported polymer membranes made
of PB-b-PEO diblock copolymers (Figure 13) (Zhang et al., 2013). The insertion of alpha hemolysin into the membrane was mediated by voltage destabilization. This approach allowed a permanent and functional insertion of alpha hemolysin, as confirmed by a flow of ions across the membrane. However, specific conditions are required including (i) a homogenous and stable polymer membrane, (ii) sufficient membrane fluidity to
host the proteins, (iii) a spacer between membrane and solid support to create a reservoir for ion flux and to inhibit substrate interactions of the protein that might lead to denaturation.” (p. 18, Col. 1)

Thus, it is not only the lack of evidence but the unpredictability of the making and using of the genus of “PB-PEO” membrane protein antigens as taught by Avsar that render the instant claim scope unpredictable but also lacking in enablement from the standpoint of the execution being burdensome in both the manufacture and testing of the genus.

iv) (a) Applicants allege amended claim 31 is now limited to a "method of generating an antibody." Applicant submits for the reasons discussed above, the working examples in combination with the disclosures provided in the specification provides support for a method of generating an antibody as claimed. With the deletion of "an vaccine" from claim 31, the rejection on the basis that "any vaccine" is enabled is moot.
Response to Arguments
The deletion of the term “vaccine” in Claim 31 is noted and appreciated by the Office.
For all of the reasons discussed herein above, the claim scope exceeds what the specification and the prior art for the state of the art teach on the making and using of PB-PEO polymer carriers for proteins much less in their practical utility in generating antibodies specific to the antigen.
	(b) Applicants allege administration of the composition to the subject as generally recited in claim 31 is enabled, and applicant need not limit the claims to one particular route of administration, for example an intradermal route of administration.
	Response to Arguments
Applicants have not supplemented the record with Declaration evidence or extrinsic evidence showing that just any PB-PEO can be generated to contain the list of membrane proteins and that can be administered, in vivo, to generate an antibody response specific to the protein. Applicants have not shown that the range of PB and PEO blocks of Claim 39 can be used with any degree of predictability and absent undue experimentation to produce an antibody outcome. To re-iterate, the only PBd-PEO block polymer used in the experiments comprises the PBd12-PEO14 ratio.

v) Applicants allege the specification provides sufficient direction/guidance for the claimed method (see e.g., Examples 1 and 2 sections "Materials & Methods", "Preparation of Polymersomes", "Injection of Polymersomes", etc), there was a relatively high level of skill in the art as of the priority date of the present application, and the methods needed to practice the invention were well known as of the priority date of the present application.
Response to Arguments
The evidence of record based on the actual reduction to practice in the specification and from the art references cited by Applicants/the Declarant and the Examiner demonstrate, if anything, the unpredictability of the use of just any PB-PEO diblock polymers irrespective of what antigen is integrated. The evidence of record suggest that the measurement in a time wise manner is critical whether the antibody induction is greater than or exceeds that compared to the free form of the corresponding antigen, in vivo.
For all of the foregoing reasons, the rejection is maintained.
New Grounds for Objection
Claim Objections
12.	Claim 31 is objected to because of the following informalities:  
a) Claim 31 recites essentially the same limitation in duplicate as follows:
“comprising a polymersome carrier having a circumferential membrane of an amphiphilic polymer and a non-self immunogen integrated into the circumferential membrane of the amphiphilic polymer of the polymersome carrier,”
and
“wherein the composition comprises a polymersome carrier having a circumferential membrane of an amphiphilic polymer and an a non-self immunogen integrated into the circumferential membrane of the amphiphilic polymer of the polymersome carrier,”. 
Applicants could delete the second instance without changing the scope or meaning of the claim.
Appropriate correction is required.

New Grounds for Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 31-32 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6 of U.S. Patent No. 9,962,438 (PTO 892 form; first cited in the Declaration of 5/6/2021). The claimed invention is a continuation of the patented parent USPN ‘438 and does not afford the safe harbor provision under 35 USC 121. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of generating an immune response in the claims from the reference patent ‘438 encompasses generating an antibody in the instant method claims. Under MPEP 804 “The specification can be used as a dictionary to learn the meaning of a term in the patent claims. Toro Co. v. White Consul Indus. Inc. 199 F.3d. 1295, 1299 (Fed. Cir. 1999)). The patent specification teaches generating anti-hemolysin antibodies as a means of measuring an immune response. See Figures 3 and 4. 
Claims from the ‘438 patent

    PNG
    media_image3.png
    131
    1242
    media_image3.png
    Greyscale

compared to Claim 31 drawn to any PB-PEO or any PMOXA-PDMS-PMOXA polymersome comprising the non-self membrane proteins of Markush group for transmembrane protein, G protein-coupled receptor, neurotransmitter receptor, kinase, porin, ABC transporter, ion transporter, acetylcholine receptor, and a cell adhesion receptor in order to generate an antibody following administration to a subject.

    PNG
    media_image4.png
    78
    1240
    media_image4.png
    Greyscale

compared to Claim 31.
	Under the Toro decision, the ‘438 patent specification teaches isolating antibodies to measure an immune response compared to instant Claim 32.

    PNG
    media_image5.png
    45
    1115
    media_image5.png
    Greyscale

compared to the same limitation in Claim 39.
Under the Toro decision, the ‘438 patent specification teaches a subject in generic Claim 1 may be a mammalian animal compared to instant claim 40.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim 31-32 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (USPN 8378003 or US 20110046074) in view of Hardy (US 20080311045).
The claims are prima facie obvious over Kumar and Hardy. 
Kumar teaches amphiphilic PMOXA-PDMS-PMOXA tri block polymers [0029] or PB-PEO diblock polymers [0032; 0038] include lipids or other amphiphilic molecules (including polymers) with specific functional groups that specifically interact with a molecule that has been introduced into the polymer such as a transmembrane protein [0003]. Kumar teaches using the polymers for interactions such as antigen-antibody interaction [0035; 0050]. Kumar claims a method of administration of the polymer as follows to a subject, in vivo:

    PNG
    media_image6.png
    78
    1231
    media_image6.png
    Greyscale

	Kumer teaches the method may include injecting a block copolymer that includes PMOXA-PDMS-PMOXA, such as PMOXA15-PDMS110-PMOXA15 [0046]. (See instant claim 31)
Kumar teaches where in the case of [0050] the use of water is used to separate an antibody from its antigen (Claim 32).
Kumar teaches a patient is any mammal including a human [0024] (Claim 40)	Kumar does not teach or suggest the block number for PB-PEO copolymers.
Hardy teaches block copolymers comprising at least two tandem regions [0170] for use in patients [0221] with some polymersomes comprising poly(ethylene oxide)-poly(butadiene) [0314]. (Claim 39) Absent a showing to the contrary, the range of diblock polymer in Claim 39 is neither surprising nor unexpected in terms of the results yielded in antibody output. 
Hardy teaches 
    PNG
    media_image7.png
    1
    1
    media_image7.png
    Greyscale
 the targeting ligands are directed to lymphocytes which may be T-cells or B-cells [0363] in the production of antibodies.
The combination of references teach the state of the art for generating immune
responses by 
    PNG
    media_image7.png
    1
    1
    media_image7.png
    Greyscale
administering 
    PNG
    media_image7.png
    1
    1
    media_image7.png
    Greyscale
the block polymers integrated with transmembrane proteins to elicit antibodies which would render the claims obvious and provide the motivation along with a reasonable expectation of success. The methods of Kumar and Hardy provide solutions to problems in the following ways: delivery of therapeutic macromolecules is the necessity of their protection from proteolytic, nucleolytic, and immune degradation, and the necessity of escape of endocytosed therapeutic macromolecules from these endosomal and other vesicles.
	The claimed method is prima facie obvious.
Conclusion
15.	No claims are allowed.
16.	The following patent(s)/applications(s) are materially relevant to the instant application:
	USPN 10,364,350 (same assignee): the ‘350 patent reference teaches an amphiphilic polymer is a poly(butadiene)-poly(ethylene oxide) (PB-PEO) diblock copolymer comprising integrated non-self immunogens for transmembrane protein, neurotransmitter receptor, kinase, porin, ABC transporter, ion transporter, and a cell adhesion receptor but does not teach or suggest administering the polymer to a subject or patient for in vivo use.
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643